Case: 12-3078    Document: 39    Page: 1   Filed: 05/30/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                       CARL FOX,
                        Petitioner,

                            v.
            DEPARTMENT OF DEFENSE,
                  Respondent.
                __________________________

                        2012-3078
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. CH0752110659-I-1.
               __________________________

                      ON MOTION
                __________________________

                       ORDER

     Carl Fox moves without opposition for a stay of his
 petition for review. The court construes Mr. Fox’s addi-
 tional requests as a motion to have the contents of two
 computer discs filed on October 31, 2012, be accepted as
 his informal brief and appendix, in addition to his sub-
 mission on March 4, 2013.
Case: 12-3078      Document: 39      Page: 2   Filed: 05/30/2013




 CARL FOX   v. DEFENSE                                       2

     Paragraph 13 of this court’s Guide for Pro Se Peti-
 tioners and Appellants states that “[a]ll filings with the
 court must be on 8½ by 11-inch paper. . . .” See also Fed.
 R. App. P. 32; Fed. Cir. R. 32. Accordingly, Mr. Fox must
 produce the contents of the computer discs in paper
 format in order for them to be accepted as part of his
 informal brief.

       Upon consideration thereof,

       IT IS ORDERED THAT:

     (1) Mr. Fox’s motion to have the two computer discs
 included as part of his informal brief and appendix is
 denied. Mr. Fox has until July 15, 2013, to present paper
 copies of the contents of the computer discs. Following
 this date, the petition for review will be calendared in the
 normal course.

      (2) The motion to stay is granted to the extent that
 all remaining deadlines are stayed until July 15, 2013.


                                       FOR THE COURT
                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s25